Order entered October 9, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00662-CV

           NEAL RICHARDS GROUP AUSTIN DEVELOPMENT, LLC,
                   NEAL RICHARDS GROUP, LLC AND
    NEAL RICHARDS GROUP FOREST PARK DEVELOPMENT LLC, Appellants

                                                V.

  WEST SUMMIT INVESTMENTS, LP AND GLENDONTODD CAPITAL, LLC AND
                     TODD FURNISS, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-12500

                                            ORDER
       Before the Court is the October 7, 2019 second joint motion of appellants and cross-

appellants for an extension of time to file their respective briefs. We GRANT the motion and

extend the time to November, 7, 2019. We caution appellants and cross-appellants that further

extension requests will be disfavored


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE